DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Remarks 

Receipt of Applicant’s Amendment file on 07/26/2022 is acknowledged. The amendment includes claims 1, 12 and 20 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 20 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Sugimora Hiroshi).
Regarding Double Patenting rejection, the rejection will be in this office action as a reminder until it is resolved.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,891,289. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10,891,289 and is covered by the U.S. Patent No. 10,891,289 and the application are claiming common subject matter, as follows: 
U.S. Patent No. 10,891,289
Instant Application
1. A method for optimizing data storage, comprising: 

receiving an input time series data stream comprising a plurality of data records, wherein each data record received in the time series data stream is tagged at a source of the input time series data stream with a group of one or more tags (corresponds to limitation A); 

identifying one or more implications based on tags that have been observed together in the groups of tags of the plurality of data records, wherein an implication indicates that a query of a first tag has a response that is identical to a query of a second tag (corresponds to limitation B); 

for each data record of data records that have been received in the time series data stream, using the group of one or more tags of the corresponding data record to update a data structure tracking coexistence implications of the tags that have been observed together in the groups of tags of the plurality of data records based on the one or more implications (corresponds to limitation C); 

receiving a query for execution on the time series data stream; 

using the data structure tracking coexistence implications of tags to optimize the query (corresponds to limitation D); 

and executing the query on the time series data stream by performing at least one operation on the time series data stream. 
1. A method for optimizing data storage, comprising: 

(A) receiving a time series data stream comprising a plurality of data records, wherein each data record received in the time series data stream is tagged at a source of the input time series data stream with a group of one or more tags;

(B) identifying one or more implications based on tags that have been observed together in the groups of one or more tags of the plurality of data records, wherein an implication indicates that a query of a first tag has a response that is identical to a query of a second tag;


(C) tracking coexistence implications of tags that have been observed together in the groups of one or more tags of the data records; 










(D) and using the coexistence implications of tags to optimize a query.
2. The method of claim 1, wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure.
2. The method of claim 1, wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a query planning data structure.
3. The method of claim 1, wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure to store non-redundant metrics for at least one tag of the group of one or more tags.
3. The method of claim 1, wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a query planning data structure to store non-redundant metrics for at least one tag of the groups of one or more tags.
4. The method claim 1, wherein a query planning data structure is stored in a volatile memory.
4. The method of claim 1, wherein a query planning data structure 1s stored in 4 volatile memory.
5. The method of claim 1, wherein the use of the data structure to track coexistence implications of tags includes updating a telemetry data structure.
5. The method of claim 1, wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a telemetry data structure.
6. The method of claim 1, wherein the use of the data structure to track coexistence implications of tags includes updating a telemetry data structure to store a non-redundant association of a tag to metrics.
6. The method of claim 1, wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a telemetry data structure to store a non-redundant association of a tag to
metrics.
7. The method of claim 1, wherein the use of the data structure to track coexistence implications of tags includes updating an index data structure.
7. The method of claim 1, wherein the tracking the coexistence implications of tags
that have been observed together in the groups of one or more tags of the data records comprises: updating an index data structure.
8. The method of claim 1, wherein the use of the group of one or more tags of the corresponding data record to update the data structure tracking coexistence implications of tags includes:








determining whether a tag of the group of one or more tags is new;

responsive to the determination that the tag is new, storing the tag and associated implications as an added entry in the data structure;

determining whether another entry in the data structure is consistent with the
added entry; and

responsive to the determination that the other entry is inconsistent with the added
entry, correcting the inconsistent entry in the data structure. 

8. The method of claim 1, further comprising:
updating a data structure tracking the coexistence implications of tags that have been
observed together in the groups of one or more tags of the plurality of data records based on the one or more implications.

9. The method of claim 8, wherein the tracking the coexistence implications of tags
that have been observed together in the groups of one or more tags of the data records comprises:

determining whether a tag of the group of one or more tags is new;

responsive to the determination that the tag is new, storing the tag and associated
implications as an added entry in the data structure;

determining whether another entry in the data structure is consistent with the added entry;
and

responsive to the determination that the other entry is inconsistent with the added entry,
correcting the inconsistent entry in the data structure.
9. The method of claim 1, further comprising using the data structure to reduce a storage size of a stored version of at least one of the received data records.
10. The method of claim 8, further comprising:
using the data structure to reduce a storage size of a stored version of at least one of the
received data records.
11. The method of claim 1, wherein the data structure is stored in a non-volatile memory.
11. The method of claim 8, wherein the data structure is stored in a non-volatile memory.


As per claims 12-20, these claims are rejected on the ground of nonstatutory double patenting in corresponding to the claims 12-20 of 10,891,289 in similar comparison and are similarly rejected.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1).
Regarding claim 1, Krohn teaches a method for optimizing data storage (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP § 2106), comprising: 
identifying one or more implications based on tags that have been observed together in the groups of one or more tags of the plurality of data records, wherein an implication indicates that a query of a first tag has a response that is identical to a query of a second tag (Krohn et al. (U.S. 2004/0006740 A1), paragraph [0055]-[0059], group of tags that co-occurred in all documents in the search results; a matrix of values for the measure of context similarity is calculated for the tags and tag structures returned in a given set of search results; this matrix then be used to identify group of tags that may be related in context).
Krohn does not explicitly disclose: receiving a time series data stream comprising a plurality of data records, wherein each data record received in the time series data stream is tagged at a source of the input time series data stream with a group of one or more tags.
Sugimora Hiroshi teaches: receiving a time series data stream comprising a plurality of data records, wherein each data record received in the time series data stream is tagged at a source of the input time series data stream with a group of one or more tags (paragraph 9 and 10 of page 2, paragraph 3 of page 3, data obtained with the observation time is called time series data; text data associated with time is called a tag, and  tagged time-series data is called annotation time-series data; the annotation time-series data has two type of data: time series data and annotation data for recording tags)
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving a time series data stream comprising a plurality of data records, wherein each data record received in the time series data stream is tagged at a source of the input time series data stream with a group of one or more tags into information access of Krohn.
Motivation to do so would be to include receiving a time series data stream comprising a plurality of data records, wherein each data record received in the time series data stream is tagged at a source of the input time series data stream with a group of one or more tags for tag analysis utilized for accessing information.
Krohn as modified by Sugimora Hiroshi do not explicitly disclose: tracking coexistence implications of tags that have been observed together in the groups of one or more tags of the data records; using the coexistence implications of tags to optimize a query.
Broder teaches tracking coexistence implications of tags that have been observed together in the groups of one or more tags of the data records (analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; the matrix of c this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7, noted, the matrix of co-occurrence tags is equivalent to tracking coexistence implications of tags that have been observed together in the groups of one or more tags of the data records); 
using the coexistence implications of tags to optimize a query (Broder teaches analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7;  for each tag ti, the method looks up its co-occurrence vector, namely a row M (i), and finally sums the retrieved vectors to obtain a single context vector for query, the method may then decimate the vector entries by retaining only the n most frequently co-occurring tags (e.g. n=10…100), paragraph [0031], line 3-8; the methodology thereby uses the context vector to construct an augmented ad query, to be executed against the corpus of ads, paragraph [0032], noted, utilizing the context vector in regards of the co-occurrence tags factor to augmented ad query is interpreted as using the coexistence implications of tags to optimize a query).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include tracking coexistence implications of tags that have been observed together in the groups of one or more tags of the data records; using the coexistence implications of tags to optimize a query into information access of Krohn.
Motivation to do so would be to include tracking coexistence implications of tags that have been observed together in the groups of one or more tags of the data records; using the coexistence implications of tags to optimize a query to address a need for utilizing folksonomy techniques for improving web activity recognition, as well as directed web-based advertisement (Broder, paragraph [0010]).
Regarding claim 8, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 1, further teach: updating a data structure tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the plurality of data records based on the one or more implications (Brother teaches analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7).
As per claim 20, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1), further in view of Klotz, JR. et al. (U.S. Pub. No. 2016/0179953 A1).
Regarding claim 2, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a query planning data structure.
Klotz teaches wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a query planning data structure (receiving the intent query and generates a query execution plan based on the intent query, in generating the query execution plan, the query planning module i) identifies which index clusters to search; ii) determines, for each identified index cluster, a priority and time-constraint for search the index cluster, paragraph [0041], line 2-7; in conjunction with Broder teaches analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7;  for each tag ti, the method looks up its co-occurrence vector, namely a row M (i), and finally sums the retrieved vectors to obtain a single context vector for query, the method may then decimate the vector entries by retaining only the n most frequently co-occurring tags (e.g. n=10…100), paragraph [0031], line 3-8; the methodology thereby uses the context vector to construct an augmented ad query, to be executed against the corpus of ads, paragraph [0032], noted, using the context vector to construct augmented query that indicating the plan of accessing data that to augment the query [equivalent to ‘updating a query planning’ from original query without the related tag to augmented query including the related tag] to search for information, which read on wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a query planning data structure).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a query planning data structure into information access of Krohn.
Motivation to do so would be to include wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a query planning data structure to address with search system user have come to expect relevant results for any search query almost instantaneously (Klotz, paragraph [0002], line 10-11).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1), further in view of Klotz, JR. et al. (U.S. Pub. No. 2016/0179953 A1) and Kumar (U.S. Pub. No. 2014/0351267 A1). 
Regarding claim 3, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a query planning data structure to store non-redundant metrics for at least one tag of the groups of one or more tags.
Klotz teaches wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a query planning data structure (receiving the intent query and generates a query execution plan based on the intent query, in generating the query execution plan, the query planning module i) identifies which index clusters to search; ii) determines, for each identified index cluster, a priority and time-constraint for search the index cluster, paragraph [0041], line 2-7; in conjunction with Broder teaches analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7;  for each tag ti, the method looks up its co-occurrence vector, namely a row M (i), and finally sums the retrieved vectors to obtain a single context vector for query, the method may then decimate the vector entries by retaining only the n most frequently co-occurring tags (e.g. n=10…100), paragraph [0031], line 3-8; the methodology thereby uses the context vector to construct an augmented ad query, to be executed against the corpus of ads, paragraph [0032], noted, using the context vector to construct augmented query that indicating the plan of accessing data that to augment the query [equivalent to ‘updating a query planning’ from original query without the related tag to augmented query including the related tag] to search for information, which read on wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure),
while Kumar teaches to store non-redundant metrics for at least one tag of the group of one or more tags (the coherence of tagset {a,c,d} is greater than the coherence of all its neighbors, the coherence engine compares the coherence scores of each tagset with all its neighbors and identifies the tagset {a,c,d} as a local maxima of coherence and, therefore, as community, paragraph [0070]; the community detector retrieves the data including importance scores, coherence score, weighted tag co-occurrence graph, etc. from the storage, the community detector applies greedy algorithm to detect all community in the weighted co-occurrence graph, paragraph [0073], line 5-11; detecting a plurality of community that are duplicates of each other generating multiple starting seeds, for example, the tags are a,b,c and d, if tag {a,b} are seeds, the community detector generates {a,b,c} as a community, if tags {a,c} are seeds, the community detector generates {a,b,c} as a community, as a result, two different seeds result in generating the same community, so the community detector eliminates the duplicate communities) obtained from all the seeds and the final output contains only one copy of the community {a,b,c}, paragraph [0083], wherein the elimination of duplicated communities is equivalent to store non-redundant metrics).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include updating a query planning data structure to store non-redundant metrics for at least one tag of the groups of one or more tags into information access of Krohn.
Motivation to do so would be to include wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure to store non-redundant metrics for at least one tag of the groups of one or more tags to address with search system user have come to expect relevant results for any search query almost instantaneously (Klotz, paragraph [0002], line 10-11) and to remove the noise from the communities after they have been detected results in poorly defined communities because important tags may get improperly removed (Kumar, paragraph [0005], line 8-10).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1), further in view of Das et al. (U.S. Pub. No. 2009/0030874 A1).
Regarding claim 4, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein a query planning data structure is stored in a volatile memory.
Das teaches wherein a query planning data structure is stored in a volatile memory (the optimizer stores or cause the optimal query execution plan to be stored in volatile memory and/or in persistent storage, paragraph [0042], line 1-4, the optimal query execution plan is equivalent to a query planning data structure).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein a query planning data structure is stored in a volatile memory into information access of Krohn.
Motivation to do so would be to include wherein a query planning data structure is stored in a volatile memory for generating an execution plan that can be used by a database server to evaluate the query more efficiently and with less processing resources such as memory, CPU time, and I/O cycles (Das, paragraph [11-14]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1), further in view of Varteresian et al. (U.S. Patent No. 10,146,822 B1).
Regarding claim 5, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a telemetry data structure.
Varteresian teaches wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a telemetry data structure (facilitating the automated generation of a computer-executable script for parsing and manipulating a dynamically-updating corpus of storage system data files, including telemetry data sourced from various deployed storage system, col. 5, line 14-19; telemetry data can include identification and status information about the storage system such as a device ID or serial number, vendor and model information, the name of the installed operating system and its version, and the current operation stage of the storage system, col 6, line 22-30; in conjunction with analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; the matrix of c this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7, noted, the matrix of co-occurrence tags is equivalent to a data structure tracking coexistence implications of tags of Broder, it teaches wherein the use of the data structure to track coexistence implications of tags includes updating a telemetry data structure as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a telemetry data structure into information access of Krohn.
Motivation to do so would be to include wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: updating a telemetry data structure to overcome issue with the current technology for processing incoming telemetry data relies on a scripting that incapable of dynamically adapting to changes in both the telemetry data and variability in the desired output formats for presenting the telemetry data (Varteresian, col. 1, line 22-26).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1), further in view of Varteresian et al. (U.S. Patent No. 10,146,822 B1) and Kumar (U.S. Pub. No. 2014/0351267 A1).
Regarding claim 6, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the use of the data structure to track coexistence implications of tags includes updating a telemetry data structure to store a non-redundant association of a tag to metrics.
Varteresian teaches wherein the use of the data structure to track coexistence implications of tags includes updating a telemetry data structure (facilitating the automated generation of a computer-executable script for parsing and manipulating a dynamically-updating corpus of storage system data files, including telemetry data sourced from various deployed storage system, col. 5, line 14-19; telemetry data can include identification and status information about the storage system such as a device ID or serial number, vendor and model information, the name of the installed operating system and its version, and the current operation stage of the storage system, col 6, line 22-30; in conjunction with analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; the matrix of c this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7, noted, the matrix of co-occurrence tags is equivalent to a data structure tracking coexistence implications of tags of Broder, it teaches wherein the use of the data structure to track coexistence implications of tags includes updating a telemetry data structure as claimed), 
while Kumar teaches to store non-redundant metrics for at least one tag of the group of one or more tags (Kumar teaches the coherence of tagset {a,c,d} is greater than the coherence of all its neighbors, the coherence engine compares the coherence scores of each tagset with all its neighbors and identifies the tagset {a,c,d} as a local maxima of coherence and, therefore, as community, paragraph [0070]; the community detector retrieves the data including importance scores, coherence score, weighted tag co-occurrence graph, etc. from the storage, the community detector applies greedy algorithm to detect all community in the weighted co-occurrence graph, paragraph [0073], line 5-11; detecting a plurality of community that are duplicates of each other generating multiple starting seeds, for example, the tags are a,b,c and d, if tag {a,b} are seeds, the community detector generates {a,b,c} as a community, if tags {a,c} are seeds, the community detector generates {a,b,c} as a community, as a result, two different seeds result in generating the same community, so the community detector eliminates the duplicate communities) obtained from all the seeds and the final output contains only one copy of the community {a,b,c}, paragraph [0083], wherein the elimination of duplicated communities is equivalent to store non-redundant metrics).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the use of the data structure to track coexistence implications of tags includes updating a telemetry data structure to store a non-redundant association of a tag to metrics into information access of Krohn.
Motivation to do so would be to include wherein the use of the data structure to track coexistence implications of tags includes wherein the use of the data structure to track coexistence implications of tags includes updating a telemetry data structure to overcome issue with the current technology for processing incoming telemetry data relies on a scripting that incapable of dynamically adapting to changes in both the telemetry data and variability in the desired output formats for presenting the telemetry data (Varteresian, col. 1, line 22-26) and to store non-redundant metrics for at least one tag of the group of one or more tags to remove the noise from the communities after they have been detected results in poorly defined communities because important tags may get improperly removed (Kumar, paragraph [0005], line 8-10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1), further in view of Mansour et al. (U.S. Pub. No. 2016/0232157 A1).
Regarding claim 7, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the use of the data structure to track coexistence implications of tags includes updating an index data structure.
Mansour teaches wherein the use of the data structure to track coexistence implications of tags includes updating an index data structure (incremental updates are made to an existing weighted inverted index, in this case the frequency count of the observed co-occurrence of topic titles and context words are updated in the existing weighted inverted index as new documents are observed, new columns and rows are added to the existing weighted inverted index in the case that new topics are observed, paragraph [0044], line 8-14, noted, the frequency counts of observed co-occurrence of topic title and context word is equivalent to co-existence implications of tags).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the use of the data structure to track coexistence implications of tags includes updating an index data structure into information access of Krohn.
Motivation to do so would be to include wherein the use of the data structure to track coexistence implications of tags includes updating an index data structure to address with document retrieval, where document repositories comprise huge number of document, is a non-trivial task since any solution must scale up in a robust and efficient manner so that practical, working solutions are enabled (Mansour, paragraph [0002], line 1-4).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1), further in view of Elke et al. (‘Add-A-Tag: learning Adaptive User Profiles from bookmark collections’, Published in: international conference on weblogs and social media, 2007) and Kumar (U.S. Pub. No. 2014/0351267 A1).
Regarding claim 9, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 8, do not explicitly disclose wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: determining whether a tag of the group of one or more tags is new; responsive to the determination that the tag is new, storing the tag and associated implications as an added entry in the data structure.
Elke teaches: determining whether a tag of the group of one or more tags is new (if two tags are used in combination (co-occur) by a certain user for annotating a certain bookmark, there is some kind of semantic relationship between them, the more often two tags are used in combination, the more intense this relationship is, this is represented by a graph with labeled nodes and undirected edges in which nodes correspond to tags and edges correspond to the relationship between tags, each time a new tag is used, a new node for this tag is added to the graph, page 2, right column, section 2.2, 1st paragraph, line 5-13); responsive to the determination that the tag is new, storing the tag and associated implications as an added entry in the data structure (if two tags are used in combination (co-occur) by a certain user for annotating a certain bookmark, there is some kind of semantic relationship between them, the more often two tags are used in combination, the more intense this relationship is, this is represented by a graph with labeled nodes and undirected edges in which nodes correspond to tags and edges correspond to the relationship between tags, each time a new tag is used, a new node for this tag is added to the graph, each time new combination of tag is used, a new edge with weight 1 between the corresponding nodes is created in the graph, line 5-15).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: determining whether a tag of the group of one or more tags is new; responsive to the determination that the tag is new, storing the tag and associated implications as an added entry in the data structure into information access of Krohn.
Motivation to do so would be to include wherein the tracking the coexistence implications of tags that have been observed together in the groups of one or more tags of the data records comprises: determining whether a tag of the group of one or more tags is new; responsive to the determination that the tag is new, storing the tag and associated implications as an added entry in the data structure to use the recorded tagging behavior to construct an implicit, yet realistic and dynamic user profile (Elke, Abstract, line 6-7).
Krohn as modified by Sugimora Hiroshi, Broder and Elke do not explicitly disclose determining whether another entry in the data structure is consistent with the added entry; and responsive to the determination that the other entry is inconsistent with the added entry, correcting the inconsistent entry in the data structure.
Kumar teaches determining whether another entry in the data structure is consistent with the added entry (the weighted graph generator determine whether the co-occurrence consistency measured for each pair of tags in the weighted tag co-occurrence graph is greater than the co-occurrence consistency threshold ‘Ɵconsy’, if the co-occurrence consistency measured for a pair of tags is greater than ‘Ɵconsy’ the weigthed graph generator 207 computes new marginal counts and total counts, determine a new measure of co-occurrence consistency for the pair is of tags based on the new marginal and total counts and updates the weighted tag co-occurrence graph with the new measure of co-occurrence consistency for the pair of tags, paragraph [0058], line 15-28); and responsive to the determination that the other entry is inconsistent with the added entry, correcting the inconsistent entry in the data structure (if the co-occurrence consistency measured for the pair of tags is lower than ‘Ɵconsy’, then the weighted graph generator removes an edge from the pair of tags from the weighted tag co-occurrence graph as noise, paragraph [0058], line 28-31, noted removing an edge from the pair of tags  is equivalent to correcting the inconsistent entry in the data structure).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining whether another entry in the data structure is consistent with the added entry; and responsive to the determination that the other entry is inconsistent with the added entry, correcting the inconsistent entry in the data structure into information access of Krohn.
Motivation to do so would be to include determining whether another entry in the data structure is consistent with the added entry; and responsive to the determination that the other entry is inconsistent with the added entry, correcting the inconsistent entry in the data structure to remove the noise from the communities after they have been detected results in poorly defined communities because important tags may get improperly removed (Kumar, paragraph [0005], line 8-10).
Claims 10, 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1), further in view of Kumar (U.S. Pub. No. 2014/0351267 A1).
Regarding claim 9, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose using the data structure to reduce a storage size of a stored version of at least one of the received data records.
Kumar teaches using the data structure to reduce a storage size of a stored version of at least one of the received data records (Kumar teaches the coherence of tagset {a,c,d} is greater than the coherence of all its neighbors, the coherence engine compares the coherence scores of each tagset with all its neighbors and identifies the tagset {a,c,d} as a local maxima of coherence and, therefore, as community, paragraph [0070]; the community detector retrieves the data including importance scores, coherence score, weighted tag co-occurrence graph, etc. from the storage, the community detector applies greedy algorithm to detect all community in the weighted co-occurrence graph, paragraph [0073], line 5-11; detecting a plurality of community that are duplicates of each other generating multiple starting seeds, for example, the tags are a,b,c and d, if tag {a,b} are seeds, the community detector generates {a,b,c} as a community, if tags {a,c} are seeds, the community detector generates {a,b,c} as a community, as a result, two different seeds result in generating the same community, so the community detector eliminates the duplicate communities) obtained from all the seeds and the final output contains only one copy of the community {a,b,c}, paragraph [0083]; the storage device also includes a non-volatile memory or similar permanent storage device and media such as a hard disk drive, a floppy disk drive, a CD-ROM device, a DVD-ROM device, a DVD-RAM device a DVD-RW device, a flash memory device, or some other mass storage device, paragraph [0035], line 8-12; the data stored in the storage 243 includes tagset data, counts statistics data including co-occurrence counts graph, weighted tag co-occurrence consistency graph, importance score, coherence scores, list of identified communities, community scores, recommendation scores, recommended tags, etc., paragraph [0036], line 1-6, noted, as duplicated data being removed from storing thus it implies that it will be less data need to be stored, which read on using the data structure to reduce a storage size of a stored version of at least one of the received data records).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include using the data structure to reduce a storage size of a stored version of at least one of the received data records into information access of Krohn.
Motivation to do so would be to include using the data structure to reduce a storage size of a stored version of at least one of the received data records to remove the noise from the communities after they have been detected results in poorly defined communities because important tags may get improperly removed (Kumar, paragraph [0005], line 8-10).
Regarding claim 11, Krohn as modified by Sugimora Hiroshi and Broder teach all claimed limitations as set forth in rejection of claim 1,but do not explicitly disclose wherein the data structure is stored in a non-volatile memory.
Kumar teaches wherein the data structure is stored in a non-volatile memory (Kumar teaches the storage device also includes a non-volatile memory or similar permanent storage device and media such as a hard disk drive, a floppy disk drive, a CD-ROM device, a DVD-ROM device, a DVD-RAM device a DVD-RW device, a flash memory device, or some other mass storage device, paragraph [0035], line 8-12; the data stored in the storage 243 includes tagset data, counts statistics data including co-occurrence counts graph, weighted tag co-occurrence consistency graph, importance score, coherence scores, list of identified communities, community scores, recommendation scores, recommended tags, etc., paragraph [0036], line 1-6).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the data structure is stored in a non-volatile memory into information access of Krohn.
Motivation to do so would be to include wherein the data structure is stored in a non-volatile memory to remove the noise from the communities after they have been detected results in poorly defined communities because important tags may get improperly removed (Kumar, paragraph [0005], line 8-10).
As per claims 12, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 but do not explicitly disclose a volatile memory coupled to the processor and configured to store the data structure tracking coexistence implications of tags that have been observed together in the groups of tags of the data records.
 	Kumar teaches a volatile memory coupled to the processor and configured to store the data structure tracking coexistence implications of tags that have been observed together in the groups of tags of the data records(the storage device 243 can be a no-transitory that stores data by the community detection module, in some embodiments the data is stored temporarily, for example, in a cache, the storage device may be a dynamic random access memory (DRAM) deice, a static random access memory (SRAM) device, flash memory or some other memory device known in the art, paragraph [0035], line 1-7; the data stored in the storage 243 includes tagset data, counts statistics data including co-occurrence counts graph, weighted tag co-occurrence consistency graph, importance score, coherence scores, list of identified communities, community scores, recommendation scores, recommended tags, etc., paragraph [0036], line 1-6).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a volatile memory coupled to the processor and configured to store the data structure tracking coexistence implications of tags that have been observed together in the groups of tags of the data records into information access of Krohn.
Motivation to do so would be to include a volatile memory coupled to the processor and configured to store the data structure tracking coexistence implications of tags that have been observed together in the groups of tags of the data records to remove the noise from the communities after they have been detected results in poorly defined communities because important tags may get improperly removed (Kumar, paragraph [0005], line 8-10).
Regarding claim 19, Krohn as modified by Sugimora Hiroshi, Broder and Kumar teach all claimed limitations as set forth in rejection of claim 12, further teach wherein the processor is further configured to use the data structure to reduce a storage size of a stored version of at least one of the received data records (Kumar teaches the coherence of tagset {a,c,d} is greater than the coherence of all its neighbors, the coherence engine compares the coherence scores of each tagset with all its neighbors and identifies the tagset {a,c,d} as a local maxima of coherence and, therefore, as community, paragraph [0070]; the community detector retrieves the data including importance scores, coherence score, weighted tag co-occurrence graph, etc. from the storage, the community detector applies greedy algorithm to detect all community in the weighted co-occurrence graph, paragraph [0073], line 5-11; detecting a plurality of community that are duplicates of each other generating multiple starting seeds, for example, the tags are a,b,c and d, if tag {a,b} are seeds, the community detector generates {a,b,c} as a community, if tags {a,c} are seeds, the community detector generates {a,b,c} as a community, as a result, two different seeds result in generating the same community, so the community detector eliminates the duplicate communities) obtained from all the seeds and the final output contains only one copy of the community {a,b,c}, paragraph [0083]; the storage device also includes a non-volatile memory or similar permanent storage device and media such as a hard disk drive, a floppy disk drive, a CD-ROM device, a DVD-ROM device, a DVD-RAM device a DVD-RW device, a flash memory device, or some other mass storage device, paragraph [0035], line 8-12; the data stored in the storage 243 includes tagset data, counts statistics data including co-occurrence counts graph, weighted tag co-occurrence consistency graph, importance score, coherence scores, list of identified communities, community scores, recommendation scores, recommended tags, etc., paragraph [0036], line 1-6, noted, as duplicated data being removed from storing thus it implies that it will be less data need to be stored, which read on using the data structure to reduce a storage size of a stored version of at least one of the received data records).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1) and Kumar (U.S. Pub. No. 2014/0351267 A1), further in view of Das et al. (U.S. Pub. No. 2009/0030874 A1).
Regarding claim 13, Krohn as modified by Sugimora Hiroshi, Broder and Kumar teach all claimed limitations as set forth in rejection of claim 12, but do not explicitly disclose wherein the volatile memory is further configured to store a query planning data structure.
Das teaches wherein the volatile memory is further configured to store a query planning data structure (the optimizer stores or cause the optimal query execution plan to be stored in volatile memory and/or in persistent storage, paragraph [0042], line 1-4).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the volatile memory is further configured to store a query planning data structure into information access of Krohn.
Motivation to do so would be to include wherein the volatile memory is further configured to store a query planning data structure for generating an execution plan that can be used by a database server to evaluate the query more efficiently and with less processing resources such as memory, CPU time, and I/O cycles (Das, paragraph [11-14]).
Krohn as modified by Sugimora Hiroshi, Broder, Kumar and Das further teach: wherein the query planning data structure optimizes responses to queries (Broder teaches for each tag ti, the method looks up its co-occurrence vector, namely a row M (i), and finally sums the retrieved vectors to obtain a single context vector for query, the method may then decimate the vector entries by retaining only the n most frequently co-occurring tags (e.g. n=10…100), paragraph [0031], line 3-8; using the context vector to construct an augmented ad query to be executed against the corpus of ads, paragraph [0032], line 1-3, noted, retaining only the specified top n most frequently co-occurring tags for constructing an augmented ad query, which implies wherein the query planning data structure optimizes responses to queries).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A) and Broder et al. (U.S. Pub. No. 2010/0010982 A1), Kumar (U.S. Pub. No. 2014/0351267 A1) and Das et al. (U.S. Pub. No. 2009/0030874 A1), further in view of Klotz, JR. et al. (U.S. Pub. No. 2016/0179953 A1).
Regarding claim 14, Krohn as modified by Sugimora Hiroshi, Broder, Kumar and Das teach all claimed limitations as set forth in rejection of claim 13, but do not explicitly disclose wherein the use of the data structure to track coexistence implications of tags includes updating the query planning data structure.
Klotz teaches wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure (receiving the intent query and generates a query execution plan based on the intent query, in generating the query execution plan, the query planning module i) identifies which index clusters to search; ii) determines, for each identified index cluster, a priority and time-constraint for search the index cluster, paragraph [0041], line 2-7; in conjunction with Broder teaches analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7;  for each tag ti, the method looks up its co-occurrence vector, namely a row M (i), and finally sums the retrieved vectors to obtain a single context vector for query, the method may then decimate the vector entries by retaining only the n most frequently co-occurring tags (e.g. n=10…100), paragraph [0031], line 3-8; the methodology thereby uses the context vector to construct an augmented ad query, to be executed against the corpus of ads, paragraph [0032], noted, using the context vector to construct augmented query that indicating the plan of accessing data that to augment the query [equivalent to ‘updating a query planning’ from original query without the related tag to augmented query including the related tag] to search for information, which read on wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure into information access of Krohn.
Motivation to do so would be to include wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure to address with search system user have come to expect relevant results for any search query almost instantaneously (Klotz, paragraph [0002], line 10-11).
Regarding claim 15, Krohn as modified by Sugimora Hiroshi, Broder, Kumar and Das teach all claimed limitations as set forth in rejection of claim 13,but do not explicitly disclose wherein the use of the data structure to track coexistence implications of tags includes updating the query planning data structure to store non-redundant metrics for at least one tag of the group of one or more tags.
Klotz teaches wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure (receiving the intent query and generates a query execution plan based on the intent query, in generating the query execution plan, the query planning module i) identifies which index clusters to search; ii) determines, for each identified index cluster, a priority and time-constraint for search the index cluster, paragraph [0041], line 2-7; in conjunction with Broder teaches analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7;  for each tag ti, the method looks up its co-occurrence vector, namely a row M (i), and finally sums the retrieved vectors to obtain a single context vector for query, the method may then decimate the vector entries by retaining only the n most frequently co-occurring tags (e.g. n=10…100), paragraph [0031], line 3-8; the methodology thereby uses the context vector to construct an augmented ad query, to be executed against the corpus of ads, paragraph [0032], noted, using the context vector to construct augmented query that indicating the plan of accessing data that to augment the query [equivalent to ‘updating a query planning’ from original query without the related tag to augmented query including the related tag] to search for information, which read on wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure; in conjunction with the teaching of Kumar as the coherence of tagset {a,c,d} is greater than the coherence of all its neighbors, the coherence engine compares the coherence scores of each tagset with all its neighbors and identifies the tagset {a,c,d} as a local maxima of coherence and, therefore, as community, paragraph [0070]; the community detector retrieves the data including importance scores, coherence score, weighted tag co-occurrence graph, etc. from the storage, the community detector applies greedy algorithm to detect all community in the weighted co-occurrence graph, paragraph [0073], line 5-11; detecting a plurality of community that are duplicates of each other generating multiple starting seeds, for example, the tags are a,b,c and d, if tag {a,b} are seeds, the community detector generates {a,b,c} as a community, if tags {a,c} are seeds, the community detector generates {a,b,c} as a community, as a result, two different seeds result in generating the same community, so the community detector eliminates the duplicate communities) obtained from all the seeds and the final output contains only one copy of the community {a,b,c}, paragraph [0083], wherein the elimination of duplicated communities is equivalent to store non-redundant metrics, it read on wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure to store non-redundant metrics for at least one tag of the group of one or more tags as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure to store non-redundant metrics for at least one tag of the group of one or more tags into information access of Krohn.
Motivation to do so would be to include wherein the use of the data structure to track coexistence implications of tags includes updating a query planning data structure to store non-redundant metrics for at least one tag of the group of one or more tags to address with search system user have come to expect relevant results for any search query almost instantaneously (Klotz, paragraph [0002], line 10-11).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A), Broder et al. (U.S. Pub. No. 2010/0010982 A1) and Kumar (U.S. Pub. No. 2014/0351267 A1), further in view of Varteresian et al. (U.S. Patent No. 10,146,822 B1).
Regarding claim 16, Krohn as modified by Sugimora Hiroshi, Broder, Kumar teach all claimed limitations as set forth in rejection of claim 12,but do not explicitly teach comprising a non-volatile memory coupled to the processor and configured to store a telemetry data structure, wherein the telemetry data structure is configured to store a non-redundant association of a tag to metrics.
Varteresian teaches storing a telemetry data structure, wherein the telemetry data structure is configured to store a non-redundant association of a tag to metrics(facilitating the automated generation of a computer-executable script for parsing and manipulating a dynamically-updating corpus of storage system data files, including telemetry data sourced from various deployed storage system, col. 5, line 14-19; telemetry data can include identification and status information about the storage system such as a device ID or serial number, vendor and model information, the name of the installed operating system and its version, and the current operation stage of the storage system, col 6, line 22-30; in conjunction with analyzing a set of objects in a folksonomy F and builds a tag occurrence matrix M, where M (i,j) is the number of objects co-tagged with tags ti and tj, paragraph [0028]; the matrix of c this matrix including for sample tags: doll; hand; wool; and felt, the fields of the matrix are updated to indicate the number of co-occurrences of these tags, for example, there are 3 co-occurrences of tags ‘doll’ and ‘hand’, in other words, there are three content entities that include both of these tags, paragraph [0029], line 2-7, noted, the matrix of co-occurrence tags is equivalent to a data structure tracking coexistence implications of tags of Broder, it teaches wherein the use of the data structure to track coexistence implications of tags includes updating a telemetry data structure as claimed, while Kumar teaches to store non-redundant metrics for at least one tag of the group of one or more tags and Kumar teaches the coherence of tagset {a,c,d} is greater than the coherence of all its neighbors, the coherence engine compares the coherence scores of each tagset with all its neighbors and identifies the tagset {a,c,d} as a local maxima of coherence and, therefore, as community, paragraph [0070]; the community detector retrieves the data including importance scores, coherence score, weighted tag co-occurrence graph, etc. from the storage, the community detector applies greedy algorithm to detect all community in the weighted co-occurrence graph, paragraph [0073], line 5-11; detecting a plurality of community that are duplicates of each other generating multiple starting seeds, for example, the tags are a,b,c and d, if tag {a,b} are seeds, the community detector generates {a,b,c} as a community, if tags {a,c} are seeds, the community detector generates {a,b,c} as a community, as a result, two different seeds result in generating the same community, so the community detector eliminates the duplicate communities) obtained from all the seeds and the final output contains only one copy of the community {a,b,c}, paragraph [0083], wherein the elimination of duplicated communities is equivalent to store non-redundant metrics).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include storing a telemetry data structure, wherein the telemetry data structure is configured to store a non-redundant association of a tag to metrics into information access of Krohn.
Motivation to do so would be to include storing a telemetry data structure, wherein the telemetry data structure is configured to store a non-redundant association of a tag to metrics to overcome issue with the current technology for processing incoming telemetry data relies on a scripting that incapable of dynamically adapting to changes in both the telemetry data and variability in the desired output formats for presenting the telemetry data (Varteresian, col. 1, line 22-26)(Varteresian, col. 1, line 22-26).
Regarding claim 17, Krohn as modified by Sugimora Hiroshi, Broder, Kumar and Varteresian teach all claimed limitations as set forth in rejection of claim 16, further teach wherein the use of the data structure to track coexistence implications of tags includes updating the telemetry data structure to remove a redundant association of a tag to metrics (Kumar teaches determining whether another entry in the data structure is consistent with the added entry (the weighted graph generator determine whether the co-occurrence consistency measured for each pair of tags in the weighted tag co-occurrence graph is greater than the co-occurrence consistency threshold ‘Ɵconsy’, if the co-occurrence consistency measured for a pair of tags is greater than ‘Ɵconsy’ the weigthed graph generator 207 computes new marginal counts and total counts, determine a new measure of co-occurrence consistency for the pair is of tags based on the new marginal and total counts and updates the weighted tag co-occurrence graph with the new measure of co-occurrence consistency for the pair of tags, paragraph [0058], line 15-28); and responsive to the determination that the other entry is inconsistent with the added entry, correcting the inconsistent entry in the data structure (if the co-occurrence consistency measured for the pair of tags is lower than ‘Ɵconsy’, then the weighted graph generator removes an edge from the pair of tags from the weighted tag co-occurrence graph as noise, paragraph [0058], line 28-31, noted removing an edge from the pair of tags  is equivalent to remove a redundant association of a tag to metrics)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krohn et al. (U.S. Pub. No. 2004/0006740 A1) in view of Sugimora Hiroshi (Japan Publication Number: JP 2013-61733 A), Broder et al. (U.S. Pub. No. 2010/0010982 A1)and Kumar (U.S. Pub. No. 2014/0351267 A1), further in view of Smith (U.S. Pub. No. 2014/0046917 A1).
Regarding claim 18, Krohn as modified by Sugimora Hiroshi, Broder, Kumar teach all claimed limitations as set forth in rejection of claim 12,but do not explicitly disclose comprising a non-volatile memory coupled to the processor and configured to store an index data structure.
Smith teaches comprising a non-volatile memory coupled to the processor and configured to store an index data structure (the index 210 may be stored on the non-volatile storage 1110 and partially called by the processor 1104 as required, paragraph [0088], line 9-11).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include comprising a non-volatile memory coupled to the processor and configured to store an index data structure into information acccess of Krohn.
Motivation to do so would be to include comprising a non-volatile memory coupled to the processor and configured to store an index data structure to provide the ability to control and group large, complex data sets for migration or mobility from source entities to target entities and to optimize the access from an underlying shared infrastructure (Smith, paragraph [0018], line 2-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168